Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be                Aug 15 2014, 9:56 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

MICHAEL R. FISHER                                GREGORY F. ZOELLER
Marion County Public Defender Office             Attorney General of Indiana
Indianapolis, Indiana
                                                 LARRY D. ALLEN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

DEBB DURBIN,                                     )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )       No.     49A02-1312-CR-1043
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE MARION SUPERIOR COURT
                     The Honorable H. Patrick Murphy, Commissioner
                            Cause No. 49F07-1301-CM-1422



                                       August 15, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                            STATEMENT OF THE CASE

       Debb Durbin appeals her conviction for criminal trespass, as a Class A

misdemeanor, following a jury trial. Durbin presents a single issue for our review,

namely, whether the State presented sufficient evidence to support her conviction.

       We affirm.

                       FACTS AND PROCEDURAL HISTORY

       On January 6, 2013, Durbin arrived at the Wyndham Hotel near the Indianapolis

airport. Durbin asked the hotel desk clerk, Dambudzo Mudzonga, for a room. Mudzonga

asked for a credit card to secure the room, but Durbin did not have a credit card.

Mudzonga told Durbin that another option was to obtain a faxed copy of a credit card

along with the card owner’s identification and signature. Durbin then tried, but failed, to

obtain someone else’s credit card information to secure a room. Durbin began to yell at

Mudzonga, and Mudzonga called for the hotel’s security guard.

       Michael Moon, the security guard, arrived in the hotel lobby and confronted

Durbin, who continued yelling. Moon attempted to get Durbin to quiet down, and he

asked her for her identification. Durbin eventually complied and sat down on a couch in

the lobby. But after Moon went over to talk to Mudzonga, Durbin started “raising her

voice.”   Tr. at 52.   Mudzonga asked Moon to get Durbin to leave the hotel, and,

accordingly, Moon asked Durbin to leave the hotel. Durbin refused to leave, even after

Moon threated to call the police. Moon then called the police.

       When Indianapolis Metropolitan Police Department Officer Gregory Shue arrived

at the hotel, Moon told him that he had asked Durbin to leave “several times,” and she


                                            2
had refused. Id. at 93. Officer Shue approached Durbin and asked her whether he could

help her try to find someone to help her pay for a hotel room, but Durbin refused his help

and refused to give Officer Shue “any information.” Id. at 94. Officer Shue then asked

Durbin, “multiple times,” to leave the hotel, but she refused. Id. at 95. Officer Shue then

arrested Durbin.

       The State charged Durbin with criminal trespass. A jury found her guilty as

charged, and the trial court entered judgment and sentence accordingly. This appeal

ensued.

                             DISCUSSION AND DECISION

       Durbin contends that the State presented insufficient evidence to support her

conviction.    When considering whether the evidence is sufficient to support an

appellant’s conviction, we neither reassess witness credibility nor reweigh the evidence,

as those tasks are reserved to the fact-finder. Delagrange v. State, 5 N.E.3d 354, 356

(Ind. 2014). Rather, we consider only the evidence most favorable to the conviction, and

we will affirm unless no reasonable fact-finder could find the elements of the crime

proven beyond a reasonable doubt. Id.

       To prove criminal trespass, as a Class A misdemeanor, the State was required to

show that Durbin knowingly or intentionally refused to leave the property of the

Wyndham Hotel after having been asked to leave by an agent of the hotel. See Ind. Code

§ 35-43-2-2. In addition, the State had to prove that Durbin did not have a contractual

interest in the property. See id. The term “‘contractual interest,’ as it is used in the

criminal trespass statute, refers to the right to be present on another’s property, arising out


                                              3
of an agreement between at least two parties that creates an obligation to do or not to do a

particular thing.” Taylor v. State, 836 N.E.2d 1024, 1026 (Ind. Ct. App. 2005), trans.

denied. Durbin contends that the State failed to prove that Officer Shue was an agent of

the hotel and that Durbin did not have a contractual interest in the hotel. We address each

contention in turn.

                                      Agent of Hotel

       Durbin first contends that Officer Shue was not an agent of the hotel and was not,

therefore, authorized to ask her to leave the hotel. Durbin acknowledges that Moon, “as

agent of the hotel, may have asked her to leave,” but, Durbin asserts, Officer Shue “never

maintained that Ms. Durbin’s refusal to comply with that request was the basis for her

arrest or that he even knew about the agent’s request.” Appellant’s Br. at 7. But Durbin

mischaracterizes the evidence.

       As Durbin acknowledges, Moon was an agent of the hotel and asked Durbin to

leave. After she refused, Moon called the police. When Officer Shue arrived, Moon told

him that he had asked Durbin to leave the hotel “several times” and she had refused to

leave. Tr. at 93. The State presented sufficient evidence to show that Durbin knowingly

or intentionally refused to leave the property of the Wyndham Hotel after having been

asked to leave by an agent of the hotel. See Ind. Code § 35-43-2-2.

                                   Contractual Interest

       Durbin next contends that the State presented insufficient evidence to show that

she did not have a contractual interest in the hotel. In particular, Durbin maintains that

she was at the hotel “with the intention of securing a room for the night.” Appellant’s Br.


                                             4
at 9. But the State maintains that Durbin’s invitation to seek shelter at the hotel “was

revoked once she began to disrupt the business practices of the Wyndham by yelling at

the staff and refusing to cooperate.” Appellee’s Br. at 9.

       In support of its contention, the State cites to Olsen v. State, 663 N.E.2d 1194

(Ind. Ct. App. 1996). In Olsen, the defendant had rented a room at the Days Inn in Fort

Wayne when he engaged in a loud argument with a hotel desk clerk over a billing

dispute.

       Around 3:30 the next morning, Olsen returned to the lobby and began to
       accost the hotel clerk, yell complaints, bang on doors, and harass guests.
       The hotel staff asked Olsen to leave the lobby over twenty times, but Olsen
       responded by running around the lobby and threatening to sue the hotel.
       The hotel staff then called the police. After arriving, the police asked Olsen
       to leave the lobby, but Olsen refused. The police then arrested Olsen for
       criminal trespass.

Id. at 1195. On appeal, we rejected Olsen’s contention that he had a contractual interest

in the hotel:

       When considered together, we find that there was probative evidence from
       which the court could have concluded that Olsen did not have a contractual
       interest in the lobby. . . . The record reveals that the hotel was private
       property but had a lobby which was open to the public. The hotel invites
       the general public to enter the lobby for purposes of renting a room and for
       related business. As a result, Olsen was an invitee on the premises.[] See
       Burrell v. Meads, 569 N.E.2d 637, 642 (Ind. 1991); Houin v. Burger, 590
       N.E.2d 593, 596 (Ind. Ct. App. 1992); J.C. Penney Co. v. Wesolek, 461
       N.E.2d 1149, 1153 (Ind. Ct. App. 1984), reh’g granted, 465 N.E.2d 763.
       An owner has the right to determine whom to invite, the scope of the
       invitation, and the circumstances under which the invitation may be
       revoked. See generally State v. Steinmann, 20 Conn. App. 599, 569 A.2d
       557, 560 (1990), certification denied, 214 Conn. 806, 573 A.2d 319. Thus,
       when Olsen disrupted business operations of the hotel and when he became
       a threat to other patrons, the hotel had a right to ask him to leave. See
       generally id. Accordingly, there was sufficient probative evidence from
       which the trial court could conclude that Olsen did not have a contractual


                                             5
       interest in the lobby, but rather that he was an invitee whose invitation had
       been revoked.

Id. at 1196.

       Durbin attempts to distinguish the facts of her case from those in Olsen. In

particular, Durbin contends that her

       uncontradicted testimony was that she continued to call people and was
       actually waiting for someone to call her back. She expected to “figure it
       out.” Her business purpose of being in the lobby, her contractual interest,
       had not expired. Hence, the State did not show that she did not have a
       contractual interest in the property.

Appellant’s Br. at 10 (citation omitted). But Durbin’s contention on this issue is merely a

request that we reweigh the evidence, which we will not do.

       The State presented evidence that Mudzonga, Moon, and Officer Shue all

attempted to help Durbin figure out a way to obtain payment to secure a hotel room, but

Durbin refused their help and created a loud disturbance in the hotel. The evidence also

showed that Durbin was present in the hotel lobby for approximately three hours prior to

her arrest. In other words, the evidence shows that Durbin was given more than a

reasonable amount of time to try to find a way to pay for a room before she became loud

and disruptive and was asked to leave. The State presented sufficient evidence to prove

that Durbin did not have a contractual interest in the hotel property at the time of her

arrest. See Olsen, 663 N.E.2d at 1196. Thus, the State presented sufficient evidence to

support Durbin’s conviction.

       Affirmed.

BAILEY, J., and PYLE, J., concur.



                                            6